Citation Nr: 1632309	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-07 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service connected disability of dyssomnia, adjustment disorder with anxiety, depression, and PTSD.  

2.  Entitlement to an initial compensable evaluation for the service connected disability of hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1996 to November 1999 and from January 2010 to February 2011.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A review of the record reflects that the Veteran filed claims for anxiety and PTSD.  The RO in August 2012 granted service connection for dyssomnia, not otherwise specified, with caffeine intoxication (claimed as anxiety disorder, adjustment disorder, posttraumatic stress disorder and sleep disorder).  Based upon the characterization of the service-connected disability and the reasons and bases provided, it was unclear whether or not the RO considered this to be a grant of the anxiety, adjustment disorder, depression and PTSD.  Neither the rating decision nor the Statement of the Case specified whether the symptoms of anxiety, adjustment disorder and PTSD were considered in the evaluation of the claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Veteran's March 2014 Substantive Appeal notes that he has been diagnosed with PTSD and anxiety and his hearing testimony also focused on symptoms of a larger acquired psychiatric disorder.  In February 2016 the Veteran filed a new claim for PTSD.  Significantly, the RO sent the Veteran a letter in April 2016 indicating that his form "included a claim for Posttraumatic Stress Disorder (PTSD).  PTSD is already on appeal and will proceed in accordance with the appellate process.  No further action will be taken on your claim for PTSD."  In light of the above, the Board finds that the RO granted service connection for an acquired psychiatric disorder in August 2012.  Furthermore a review of the record supports a finding as service treatment records reveal a diagnosis of adjustment disorder with anxious mood and the Veteran's treatment of his various psychiatric disabilities reflects a diagnosis of anxiety and PTSD just months after his discharge from service and cites symptoms dating to his service.  Accordingly, the Board has recharacterized the issue on appeal.

The issue of entitlement to an increased rating for dyssomnia, adjustment disorder with anxiety, depression and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's hypertension was continuously treated with medication. 


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for hypertension have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension 

The Veteran asserts entitlement to a higher initial evaluation for his service connected disability of hypertension.  Specifically, he asserts that the amount of medication he takes to control his hypertension has increased and as such the disability has increased in severity.  After a review of the evidence of record, the Board finds that an increased 10 percent rating for hypertension is warranted.  

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104.  

Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.

The Veteran's disability is currently rated as non-compensable.  In order for the Veteran to receive a 10 percent evaluation, the evidence would have to show that he has hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.

The Veteran received an in-service diagnosis of hypertension and was placed on medication in service.  The Veteran's diagnosis has continued since service and his medication has increased.  In November 2014, the Veteran's medication was increased to two daily medications.  For the period on appeal the Veteran's blood pressure readings ranged from 122/76 in May 2011 to 149/97 in August 2015.  On one occasion during the Veteran's July 2012 examination, he had a blood pressure reading of 156/104; however, after repetitive testing it was 146/94 and 141/91.  

The Veteran has been afforded two different examinations for his hypertension disability.  In July 2012, the examiner reported that the Veteran did not have a history of diastolic blood pressure to predominately 100 or more.  In January 2016, the Veteran's hypertension was evaluated by a VA examiner.  It was noted that the Veteran still took continuous medication to manage his disability, and his average blood pressure reading was 150/98.  The examiner noted that the Veteran had a history of a diastolic blood pressure elevation of predominately 100 or more.  

The Board has reviewed the evidence of record as well as the Veteran's assertions as to why he should be entitled to a higher evaluation.  The evidence of record shows that the Veteran requires continuous medication for his hypertension.  The record is unclear as to whether there is a history of diastolic pressure predominantly 100 or more.  While the VA examiner in January 2016 checked the box indicating such a history; there is no medical evidence of record to support that conclusion.  A review of the service treatment records reflects that the Veteran was diagnosed with essential hypertension during service, was noted to have isolated elevated blood pressure on several occasions and it was deemed severe enough to start medication.  Accordingly, resolving all doubt in the Veteran's favor, a 10 percent disability evaluation is warranted.  After reviewing all of the clinical evidence and subjective complaints during the period on appeal, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's hypertension is not warranted under 38 C.F.R. § 4.104 , Diagnostic Code 7101, because her diastolic pressure is not predominantly 110 or more, and the systolic pressure is not predominantly 200 or more. Staged ratings have been considered but are not applicable.

Additional Consideration 

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected hypertension is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history (blood pressure readings and medication) and clinical findings (blood pressure readings).  The schedular rating criteria at Diagnostic Code 7101 specifically provide alternative criteria for ratings of hypertension based on systolic blood pressure readings, diastolic pressures readings, or medication for control in the context/history of elevated blood pressure readings. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the Veteran's symptoms of continuous medication and a diagnosis of hypertension that is well controlled are specifically contemplated by the schedular rating criteria discussed above.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015). 

The Board notes that during the hearing the Veteran's representative indicated that it had been years since the last VA examination evaluating hypertension.  A review of the record reflects, however, that the Veteran had been afforded a VA examination on hypertension in January 2016.  As the Veteran recently had an examination and has not indicated a worsening of symptoms since January 2016, a remand for another examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  The Veteran was provided VA examinations in July 2012 and January 2016 which are adequate for the purposes of determining the current severity of his service connected disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial 10 percent rating for hypertension is granted.  





REMAND

The Veteran filed a claim for a compensable rating for his service connected disability of dyssomnia.  As noted in the introduction, the service-connected condition also encompasses the adjustment disorder with anxiety, depression and PTSD.  The Veteran has not been afforded a recent examination in order to determine the severity of his acquired psychiatric disability and dyssomnia, also it has not been determined if it is possible to differentiate what symptoms are attributable to each of his acquired psychiatric diagnosis in order to determine if separate ratings are necessary.  In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions may be service-connected, but may not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009); see Esteban v. Brown, 6 Vet. App. 259 (1994).  When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Murray v. Shinseki, 24 Vet.App. 420, 423 (2011) (quoting Esteban, 6 Vet.App. at 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions. Id.  In this case, it is not clear if the dyssomnia symptoms are really part of the other acquired psychiatric disorders or whether it should be separately rated.  As such, the Board is remanding this claim for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. 

a.  The examination report must include a full psychiatric diagnostic assessment.  The examiner is to identify the nature, frequency, and severity of all current manifestations of diagnosed condition.  The examiner is to comment specifically on the impact of the Veteran's disabilities upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology. 

b.  The examiner is asked to determine if it is possible to differentiate what symptoms are attributable to each diagnosis.   

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above, adjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


